                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

DANNY LEE MORRIS,                                )
                                                 )
               Petitioner,                       )
                                                 )
       V.                                        )           No. 1:19-CV-223-SPM
                                                 )
JASON LEWIS,                                     )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on petitioner's petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254. The petition appears to be barred by § 2254's one-year limitations period,

and the Court will order petitioner to show cause why the petition should not be dismissed.

       Petitioner states that he was found guilty of first degree murder on January 22, 1991 in the

Circuit Court of New Madrid County.          On January 22, 1991, he was sentenced to life

imprisonment without the possibility of parole. Petitioner filed a direct appeal, and his conviction

and sentence were affirmed by the Missouri Court of Appeals in 1992.

       According to Missouri Case.net, petitioner filed a state court habeas action in Mississippi

County, Missouri on April 22, 2019. The petition was denied on April 23, 2019. He appealed

this denial to the Missouri Court of Appeals for the Southern District, which affirmed the decision

on September 11, 2019.

       Petitioner filed the instant§ 2254 petition on December 9, 2019.
       Under 28 U.S.C. § 2244(d):

       (1) A I-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from the latest of--

               (A) the date on which the judgment became final by the conclusion
               of direct review or the expiration of the time for seeking such
               review;

               (B) the date on which the impediment to filing an application created
               by State action in violation of the Constitution or laws of the United
               States is removed, ifthe applicant was prevented from filing by such
               State action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly
               recognized by the Supreme Court and made retroactively applicable
               to cases on collateral review; or

               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

       (2) The time during which a properly filed application for State post-conviction or
       other collateral review with respect to the pertinent judgment or claim is pending
       shall not be counted toward any period of limitation under this subsection.

       The instant petition has been filed more than twenty-seven years after petitioner's state

court judgment of conviction became final. As a result, the Court will order petitioner to show

cause why the petition should not be dismissed as time-barred. See Day v. McDonough, 547 U.S.

198, 209 (2006) (district court must give notice to petitioner before sua sponte dismissing petition

as time-barred).

       Accordingly,

       IT IS HEREBY ORDERED that petitioner shall show cause, in writing and no later than

thirty days from the date of this Order, why this action should not be dismissed as time-barred.

                                                 2
        IT IS FURTHER ORDERED that if petitioner fails to comply with this Order, this action

will be dismissed.




                                              RONNIE L. WHITE
                                              UNITED STATES DISTRICT JUDGE


Dated   this~        of December, 2019.




                                              3
